Exhibit 10.1
PIXELWORKS, INC.
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
1. Purposes of the Plan. The purposes of this Stock Incentive Plan are to
attract, retain and reward individuals who can and do contribute to the
Company’s success by providing Employees and Consultants an opportunity to share
in the equity of the Company and to more closely align their interests with the
Company and its shareholders.
2. Definitions. As used herein, the following definitions shall apply:
          2.1. Administrator” shall mean the Board or any of its Committees
appointed to administer the Plan, in accordance with Section 4.1.
          2.2. “Award” shall mean an award of an Option, SAR or Sale of Shares
under the Plan.
          2.3. “Award Agreement” shall mean a written agreement between the
Company and a Grantee evidencing the terms and conditions of an individual Award
grant. The Award Agreement is subject to the terms and conditions of the Plan.
          2.4. “Board” shall mean the Board of Directors of the Company.
          2.5. “Code” shall mean the Internal Revenue Code of 1986, as amended.
          2.6. “Committee” shall mean a committee appointed by the Board in
accordance with Section 4.1 of the Plan.
          2.7. “Common Stock” shall mean the common stock of the Company.
          2.8. “Company” shall mean Pixelworks, Inc., an Oregon corporation.
          2.9. “Consultant” shall mean any non-Employee who is engaged by the
Company or any Parent or Subsidiary to render consulting services and is
compensated for such consulting services and any Director of the Company whether
compensated for such services or not.
          2.10. “Continuous Status as an Employee or Consultant” shall mean the
absence of any interruption or termination of service as an Employee or
Consultant. Continuous Status as an Employee or Consultant shall not be
considered interrupted in the case of: (i) any sick leave, military leave, or
any other leave of absence approved by the Company; provided, however, that for
purposes of Incentive Stock Options, any such leave is for a period of not more
than ninety days or reemployment upon the expiration of such leave is guaranteed
by contract or statute, provided, further, that on the ninety-first day of such
leave (where re-employment is not guaranteed by contract or statute) the
Grantee’s Incentive Stock Option shall automatically convert to a Nonqualified
Stock Option; or (ii) transfers between locations of the Company or between the
Company, its Parent, its Subsidiaries or its successor.
          2.11. “Director” shall mean a member of the Board.
          2.12. “Disability” shall mean total and permanent disability as
defined in Section 22(e)(3) of the Code.
          2.13. “Employee” shall mean any person, including Officers and
Directors, employed by the Company or any Parent or Subsidiary. Neither the
payment of a director’s fee by the Company nor service as a Director or
Consultant shall be sufficient to constitute “employment” by the Company.
          2.14. “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.
          2.15. “Fair Market Value” shall mean, as of any date, the value of a
Share determined as follows:
          2.15.1. If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or the Nasdaq SmallCap Market of the Nasdaq Stock Market, Fair
Market Value shall be the closing sales price for a Share (or the closing bid,
if no sales were reported) as quoted on such exchange or system on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; provided, if the date of determination does
not fall on a day on which the Common Stock has traded on such securities
exchange or market system, the date on which the Fair Market Value shall be
established shall be the last day on which the Common Stock was so traded prior
to the date of determination, or such other appropriate day as shall be
determined by the Administrator, in its sole discretion;
          2.15.2. If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, Fair Market Value shall
be the mean between the high bid and low asked prices for a Share on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; provided, if the date of determination does
not fall on a day on which the Common Stock has been so quoted, the date on
which the Fair Market Value shall be established shall be

 



--------------------------------------------------------------------------------



 



the last day on which the Common Stock was so quoted prior to the date of
determination, or such other appropriate day as shall be determined by the
Administrator, in its sole discretion;
          2.15.3. In the absence of an established market for the Common Stock,
the Fair Market Value of a Share shall be determined in good faith by the
Administrator.
          2.16. “Grantee” shall mean an Employee or Consultant who holds an
Option or Stock Appreciation Right, or their permitted successor or legal
representative.
          2.17. “Incentive Stock Option” shall mean an Option intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.
          2.18. “Nonqualified Stock Option” shall mean an Option not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.
          2.19. “Notice of Grant” shall mean a written notice evidencing certain
terms and conditions of an individual Award. The Notice of Grant is part of the
Award Agreement.
          2.20. “Officer” shall mean a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
          2.21. “Option” shall mean an Incentive Stock Option or a Nonqualified
Stock Option granted pursuant to the Plan.
          2.22. “Optioned Stock” shall mean the Shares subject to an Option or
Stock Appreciation Right.
          2.23. “Parent” shall mean a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.
          2.24. “Plan” shall mean this Amended and Restated 2006 Stock Incentive
Plan.
          2.25. “Rule 16b-3” shall mean Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
          2.26. “Sale” or “Sold” shall include, with respect to the sale of
Shares under the Plan, the sale of Shares for any form of consideration
specified in Section 8.2, as well as a grant of Shares for consideration in the
form of past or future services. For purposes of clarity, a “Sale“of Shares or
Shares “Sold” shall include, without limitation, awards of stock bonuses,
restricted stock, stock units, performance stock, performance units or similar
rights to acquire Shares, whether upon the passage of time, the occurrence of
one or more events, the satisfaction of performance criteria or other
conditions, or any combination thereof.
          2.27. “Share” shall mean a share of the Common Stock, as adjusted in
accordance with Section 11 of the Plan.
          2.28. “Stock Appreciation Right” or “SAR” shall mean a right to
receive from the Company, with respect to each Share as to which the SAR is
exercised, payment in an amount equal to the excess of the Share’s Fair Market
Value on the exercise date over its Fair Market Value on the date the SAR was
granted. Such payment will be made solely in Shares valued at Fair Market Value
on the exercise date.
          2.29. “Subsidiary” shall mean a “subsidiary corporation,” whether now
or hereafter existing, as defined in Section 424(f) of the Code.
3. Stock Subject to the Plan.
     3.1. Subject to the provisions of Section 3.2 below and the provisions of
Section 11 of the Plan, the maximum aggregate number of Shares which may be
subject to Awards under the Plan is 3,483,333 shares. (All share limits in the
Plan are presented after giving effect to the Company’s 1-for-3 stock split in
June 2008.) The Shares may be authorized, but unissued, or reacquired Common
Stock. Shares issued in respect of any “full-value award” granted under the Plan
shall be counted against the foregoing share limit for the Plan as 1.33 shares
for every one share issued in connection with such award. (For example, if a
stock bonus of 100 shares of Common Stock is granted under the Plan, 133 shares
shall be charged against the share limit in connection with that award.) For
this purpose, a “full-value award” means any Award under the Plan that is not an
Option or SAR.
     3.2. If an Option or SAR should expire, or become unexercisable for any
reason, or is otherwise terminated or forfeited, without having been exercised
in full, the Optioned Stock which was subject thereto shall, unless the Plan
shall have been terminated, become available for future Option or SAR grants
and/or Sales under the Plan. If any Shares issued pursuant to a Sale or exercise
of an Option or SAR shall be reacquired, canceled or forfeited for any reason,
such Shares shall become available for future Option or SAR grants and/or Sales
under the Plan, unless the Plan shall have been terminated. If any reacquired,
canceled or forfeited Shares were originally issued upon exercise of an
Incentive Stock Option, then once so reacquired, canceled or forfeited, such
Shares shall not be considered to have been issued for purposes of applying the
limitation set forth in Section 3.3 below. Notwithstanding the foregoing, the
following shares

 



--------------------------------------------------------------------------------



 



of Stock may not again be made available for issuance as awards under the Plan:
(i) shares of Stock not issued or delivered as a result of the net settlement of
an outstanding Option or SAR, (ii) shares of Stock used to pay the exercise
price or withholding taxes related to an outstanding award, or (iii) shares of
Stock repurchased on the open market with the proceeds of the exercise price of
an Option.
     3.3. Notwithstanding any other provision of this Section 3, the maximum
number of Shares that may be issued upon the exercise of Incentive Stock Options
shall be 3,483,333.
4. Administration of the Plan.
     4.1. Procedure.
     4.1.1. Multiple Administrative Committees. If permitted by Rule 16b-3, the
Plan may be administered by different Committees with respect to Directors,
Officers who are not Directors, and Employees who are neither Directors nor
Officers.
     4.1.2. Administration With Respect to Directors and Officers Subject to
Section 16(b). With respect to Award grants to Employees who are also Officers
or Directors subject to Section 16(b) of the Exchange Act, the Plan shall be
administered by (A) the Board, if the Board may administer the Plan in
compliance with the rules governing a plan intended to qualify as a
discretionary plan under Rule 16b-3, or (B) a Committee designated by the Board
to administer the Plan, which Committee shall be constituted to comply with the
rules, if any, governing a plan intended to qualify as a discretionary plan
under Rule 16b-3. Once appointed, such Committee shall continue to serve in its
designated capacity until otherwise directed by the Board. From time to time the
Board may increase the size of the Committee and appoint additional members,
remove members (with or without cause) and substitute new members, fill
vacancies (however caused), and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by the
rules, if any, governing a plan intended to qualify as a discretionary plan
under Rule 16b-3. With respect to persons subject to Section 16 of the Exchange
Act, transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3. To the extent any provision of the Plan or action by
the Administrator fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Administrator.
     4.1.3. Administration With Respect to Other Persons. With respect to Award
grants to Employees or Consultants who are neither Directors nor Officers of the
Company, the Plan shall be administered by the Board or a Committee designated
by the Board, which Committee shall be constituted to satisfy the legal
requirements relating to the administration of stock option plans under
applicable corporate and securities laws and the Code. Once appointed, such
Committee shall serve in its designated capacity until otherwise directed by the
Board. The Board may increase the size of the Committee and appoint additional
members, remove members (with or without cause) and substitute new members, fill
vacancies (however caused), and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by the
legal requirements relating to the administration of stock option plans under
state corporate and securities laws and the Code.
     4.2. Powers of the Administrator. Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:
     4.2.1. to grant Awards or SARs;
     4.2.2. to authorize Sales of Shares hereunder;
     4.2.3. to determine, upon review of relevant information, the Fair Market
Value of a Share;
     4.2.4. to determine the exercise/purchase price per Share of Options or
SARs to be granted or Shares to be Sold, which exercise/purchase price shall be
determined in accordance with Section 8.1 of the Plan;
     4.2.5. to determine the Employees or Consultants to whom, and the time or
times at which, Options or SARs shall be granted and the number of Shares to be
represented by each Option or SAR;
     4.2.6. to determine the Employees or Consultants to whom, and the time or
times at which, Shares shall be Sold and the number of Shares to be Sold;
     4.2.7. to administer and interpret the Plan;
     4.2.8. to prescribe, amend and rescind rules and regulations relating to
the Plan;
     4.2.9. to determine the terms and provisions of each Option or SAR granted
(which need not be identical) and, with the consent of the holder thereof,
modify or amend each Option or SAR;
     4.2.10. to determine the terms and provisions of each Sale of Shares (which
need not be identical) and, with the consent of the purchaser thereof, modify or
amend each Sale;
     4.2.11. to accelerate (with the consent of the Grantee) the exercise date
of any Option;

 



--------------------------------------------------------------------------------



 



     4.2.12. to accelerate (with the consent of the Grantee or purchaser of
Shares) the vesting restrictions applicable to Shares Sold or Options or SARs
granted under the Plan;
     4.2.13. to authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of an Option, SAR or Sale of Shares
previously granted or authorized by the Administrator;
     4.2.14. to determine the transfer or vesting restrictions, repurchase
rights or other restrictions applicable to Shares issued under the Plan;
     4.2.15. to establish, on a case-by-case basis, different terms and
conditions pertaining to exercise or vesting rights upon termination of
employment, but only at the time of an Option or SAR grant or Sale of Shares;
     4.2.16. to approve forms for use under the Plan; and
     4.2.17. to make all other determinations deemed necessary or advisable for
the administration of the Plan.
Notwithstanding any other provision herein, except in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Options or SARs or cancel outstanding
Options or SARs in exchange for cash, other awards or Options or SARs with an
exercise price that is less than the exercise price of the original Options or
SARs without stockholder approval.
     4.3. Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all Grantees
and any other holders of any Shares Sold under the Plan.
5. Eligibility.
     5.1. Persons Eligible. Awards may be granted only to Employees and
Consultants. Incentive Stock Options may be granted only to Employees. An
Employee or Consultant who has been granted an Award may, if he or she is
otherwise eligible, be granted additional Awards.
     5.2. ISO Limitation. To the extent that the aggregate Fair Market Value of
Shares subject to a Grantee’s Incentive Stock Options granted by the Company,
any Parent or Subsidiary which become exercisable for the first time during any
calendar year (under all plans of the Company or any Parent or Subsidiary)
exceeds $100,000, such excess Options shall be treated as Nonqualified Stock
Options. For purposes of this Section 5.2, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the time of grant.
     5.3. Section 5.2 Limitations. Section 5.2 of the Plan shall apply only to
an Option evidenced by an Award Agreement which sets forth the intention of the
Company and the Grantee that such Option shall qualify as an Incentive Stock
Option. Section 5.2 of the Plan shall not apply to any Option evidenced by an
Award Agreement which sets forth the intention of the Company and the Grantee
that such Option shall be a Nonqualified Stock Option.
     5.4. No Right to Continued Employment. The Plan shall not confer upon any
Grantee any right with respect to continuation of employment or consulting
relationship with the Company, nor shall it interfere in any way with his or her
right or the Company’s right to terminate their employment or consulting
relationship at any time, with or without cause.
     5.5. Other Limitations. The following limitations shall apply to grants of
Options or SARs to Employees:
     5.5.1. No Employee shall be granted, in any fiscal year of the Company,
Options or SARs to acquire more than 100,000 Shares.
     5.5.2. In connection with his or her initial employment, an Employee may be
granted Options or SARs for up to an additional 100,000 Shares which shall not
count against the limit set forth in subsection 5.5.1 above.
     5.5.3. The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 11.
     5.5.4. If an Option or SAR is canceled in the same fiscal year of the
Company in which it was granted (other than in connection with a transaction
described in Section 11), the canceled Option or SAR shall be counted against
the limits set forth in subsections 5.5.1 and 5.5.2 above.

 



--------------------------------------------------------------------------------



 



6. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the shareholders of the Company as
described in Section 17 of the Plan. It shall continue in effect for a term of
ten (10) years, unless sooner terminated under Section 13 of the Plan. However,
if the Company’s shareholders approve an increase in the number of Shares
available for issuance under section 3.1, such approval shall be deemed the
adoption of a new plan with respect to the increased number of Shares, which may
be issued for a term of ten (10) years following the date of such shareholder
approval.
7. Term of Options and SARs. The term of each Option and SAR shall be stated in
the Notice of Grant; provided, however, that in no event shall the term of any
Option or SAR exceed six (6) years from the date of grant. However, in the case
of an Incentive Stock Option granted to a Grantee who, on the date the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the term of the Incentive Stock Option shall be five (5) years from
the date of grant thereof or such shorter term as may be provided in the Notice
of Grant.
8. Exercise/Purchase Price and Consideration.
     8.1. Exercise/Purchase Price. The per Share exercise/purchase price for the
Shares to be issued pursuant to exercise of an Option or SAR or a Sale of Shares
shall be such price as is determined by the Administrator, but shall be subject
to the following:
     8.1.1. In the case of an Incentive Stock Option
          (1) granted to an Employee who, at the time of the grant of such
Incentive Stock Option, owns more than ten percent (10%) of the voting power of
all classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price shall be at least one hundred ten percent (110%) of the Fair
Market Value on the date of the grant.
          (2) granted to any other Employee, the per Share exercise price shall
be at least one hundred percent (100%) of the Fair Market Value on the date of
grant.
     8.1.2. In the case of a Nonqualified Stock Option, SAR or Sale, the per
Share exercise/purchase price shall be at least one hundred percent (100%) of
the Fair Market Value on the date of grant or Sale, as the case may be.
     8.2. Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option or pursuant to a Sale, including the method of
payment, shall be determined by the Administrator. In the case of an Incentive
Stock Option, the Administrator shall determine the acceptable form of
consideration at the time of grant. Such consideration may consist of:
     8.2.1. cash;
     8.2.2. check;
     8.2.3. promissory note;
     8.2.4. transfer to the Company of Shares which
          (1) in the case of Shares acquired upon exercise of an Option, have
been owned by the Grantee for more than six months on the date of transfer, and
          (2) have a Fair Market Value on the date of transfer equal to the
aggregate exercise price of the Shares to be acquired;
     8.2.5. if and so long as the Common Stock is registered under Section 12(b)
or 12(g) of the Exchange Act, delivery of a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company the amount of sale or loan proceeds required to pay the exercise price;
     8.2.6. such other consideration and method of payment for the issuance of
Shares to the extent permitted by legal requirements relating to the
administration of stock option plans and issuances of capital stock under
applicable corporate and securities laws and the Code; or
     8.2.7. any combination of the foregoing methods of payment.
     If the Fair Market Value of the number of whole Shares transferred or the
number of whole Shares surrendered is less than the total exercise price of the
Option, the shortfall must be made up in cash or by check. Notwithstanding the
foregoing provisions of this Section 8.2, the consideration for Shares to be
issued pursuant to a Sale may not include, in whole or in part, the
consideration set forth in subsection 8.2.5 above.
9. Exercise of Option or SAR.

 



--------------------------------------------------------------------------------



 



     9.1. Procedure for Exercise; Rights as a Shareholder. Any Option or SAR
granted hereunder shall be exercisable at such times and under such conditions
as determined by the Administrator, including performance criteria with respect
to the Company and/or the Grantee, and as shall be permissible under the terms
of the Plan.
     An Option or SAR may not be exercised for a fraction of a Share. If the
exercise of a SAR would result in the issuance of a fractional Share, the Shares
to be issued shall be rounded to the nearest whole Share.
     An Option or SAR shall be deemed to be exercised when written notice of
such exercise has been given to the Company in accordance with the terms of the
Option or SAR by the Grantee and full payment for the Shares with respect to
which the Option is exercised has been received by the Company. Full payment
may, as authorized by the Administrator, consist of any consideration and method
of payment allowable under the Award Agreement and Section 8.2 of the Plan. Each
Grantee who exercises an Option or SAR shall, upon notification of the amount
due (if any) and prior to or concurrent with delivery of the certificate
representing the Shares, pay to the Company amounts necessary to satisfy
applicable federal, state and local tax withholding requirements. A Grantee must
also provide a duly executed copy of any stock transfer agreement then in effect
and determined to be applicable by the Administrator. Until the issuance (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the stock certificate evidencing
such Shares, no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Optioned Stock represented by such
stock certificate, notwithstanding the exercise of the Option or SAR. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 11 of the Plan. Subject to section 3, exercise of an Option or
settlement of a SAR shall decrease the number of Shares thereafter available,
both for purposes of the Plan and for issuance under the Option or SAR by the
number of Shares issued upon such exercise.
     9.2. Termination of Employment or Consulting Relationship. In the event
that a Grantee’s Continuous Status as an Employee or Consultant terminates
(other than upon the Grantee’s death or Disability), the Grantee may exercise
his or her Option or SAR, but only within such period of time as is determined
by the Administrator, and only to the extent that the Grantee was entitled to
exercise it at the date of termination (but in no event later than the
expiration of the term of such Option or SAR as set forth in the Notice of
Grant). In the case of an Incentive Stock Option, the Administrator shall
determine such period of time (in no event to exceed three (3) months from the
date of termination) when the Option is granted. If, at the date of termination,
the Grantee is not entitled to exercise his or her entire Option or SAR, the
unexercisable portion of the Option or SAR shall, unless otherwise expressly
provided by the Administrator, terminate on the date of such termination and the
Shares covered by such portion shall revert to the Plan. If, after termination,
the Grantee does not exercise the remaining portion of his or her Option or SAR
within the time specified by the Administrator, such portion of the Option or
SAR shall terminate, and the Shares covered by such portion shall revert to the
Plan.
     9.3. Disability of Grantee. In the event that a Grantee’s Continuous Status
as an Employee or Consultant terminates as a result of the Grantee’s Disability,
the Grantee may exercise his or her Option or SAR at any time within twelve
(12) months from the date of such termination, but only to the extent that the
Grantee was entitled to exercise it at the date of such termination (but in no
event later than the expiration of the term of such Option or SAR as set forth
in the Notice of Grant). If, at the date of termination, the Grantee is not
entitled to exercise his or her entire Option or SAR, the unexercisable portion
of the Option or SAR shall, unless otherwise expressly provided by the
Administrator, terminate on the date of such termination and the Shares covered
by such portion shall revert to the Plan. If, after termination, the Grantee
does not exercise the remaining portion of his or her Option or SAR within the
time specified herein, such portion of the Option or SAR shall terminate, and
the Shares covered by such portion shall revert to the Plan.
     9.4. Death of Grantee. In the event of the death of a Grantee, the Option
or SAR may be exercised at any time within twelve (12) months following the date
of death (but in no event later than the expiration of the term of such Option
or SAR as set forth in the Notice of Grant), by the Grantee’s estate or by a
person who acquired the right to exercise the Option or SAR by bequest or
inheritance, but only to the extent that the Grantee was entitled to exercise
the Option or SAR at the date of death. If, at the time of death, the Grantee
was not entitled to exercise his or her entire Option or SAR, the unexercisable
portion of the Option or SAR shall, unless otherwise expressly provided by the
Administrator, terminate on the date of such termination and the Shares covered
by such portion shall revert to the Plan. If, after death, the

 



--------------------------------------------------------------------------------



 



Grantee’s estate or a person who acquired the right to exercise the Option or
SAR by bequest or inheritance does not exercise the remaining portion of the
Option or SAR within the time specified herein, such portion of the Option or
SAR shall terminate, and the Shares covered by such portion shall revert to the
Plan.
     9.5. Rule 16b-3. Options or SARs, as well as Sales of Shares, granted to
persons subject to Section 16(b) of the Exchange Act must comply with Rule 16b-3
and shall contain such additional conditions or restrictions as may be required
thereunder to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.
10. Nontransferability of Awards. Except as otherwise specifically provided in
the Award Agreement, an Award may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will, or by the laws of
descent and distribution, and may be exercised during the lifetime of the
Grantee only by the Grantee or, if incapacitated, by his or her legal guardian
or legal representative.
11. Adjustments Upon Changes in Capitalization or Merger.
     11.1. Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share of Common Stock covered by each such
outstanding Award, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Award.
     11.2. Dissolution or Liquidation. In the event of the proposed dissolution
or liquidation of the Company, each outstanding Award will terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Administrator. The Administrator may, in the exercise of its sole discretion
in such instances, declare that any Award shall terminate as of a date fixed by
the Board and, in the case of Options and SARs, give each Grantee the right to
exercise Grantee’s Option or SAR as to all or any part of the Optioned Stock
subject to the Option or SAR, including Shares as to which the Option or SAR
would not otherwise be exercisable.
     11.3. Merger or Asset Sale. Except as otherwise provided in an Award
Agreement, in the event of a proposed sale of all or substantially all of the
assets of the Company, or the merger of the Company with or into another
corporation, each outstanding Award shall be assumed or an equivalent award
shall be substituted by such successor corporation or a Parent or Subsidiary of
such successor corporation, unless the Administrator determines, in the exercise
of its sole discretion and in lieu of such assumption or substitution, that, in
the case of Options and SARs, each Grantee shall have the right to exercise the
Grantee’s Options or SARs as to all or any part of the Optioned Stock subject to
the Option or SAR, including Shares as to which the Option or SAR would not
otherwise be exercisable. If the Administrator determines that an Option or SAR
shall be exercisable in lieu of assumption or substitution in the event of a
merger or sale of assets, the Administrator shall notify the Grantee that the
Option or SAR shall be so exercisable for a period of thirty (30) days from the
date of such notice or such shorter period as the Administrator may specify in
the notice, and the Option or SAR will terminate upon the expiration of such
period. For the purposes of this paragraph, the Option or SAR shall be
considered assumed or substituted if, following the merger or sale of assets,
the Option or SAR confers the right to purchase, for each Share of Optioned
Stock subject to the Option or SAR immediately prior to the merger or sale of
assets, the consideration (whether stock, cash, or other securities or property)
received in the merger or sale of assets by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or sale of assets

 



--------------------------------------------------------------------------------



 



was not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option or SAR, for
each Share of Optioned Stock subject to the Option or SAR, to be solely common
stock of the successor corporation or its Parent substantially equal in Fair
Market Value to the per share consideration received by holders of Common Stock
in the merger or sale of assets. The determination of such substantial equality
of value of consideration shall be made by the Administrator and its
determination shall be conclusive and binding.
12. Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award (or such later date as the Administrator may establish at
the time of granting the Award). Notice of the determination shall be given to
each Grantee within a reasonable time after the date of such grant.
13. Amendment and Termination of the Plan.
     13.1. Amendment and Termination. The Board may amend or terminate the Plan
from time to time in such respects as the Board may deem advisable.
     13.2. Shareholder Approval. The Company shall obtain shareholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Rule 16b-3 or with Section 422 of the Code (or any successor rule or statute or
other applicable law, rule or regulation, including the requirements of any
exchange or quotation system on which the Common Stock is listed or quoted).
Such shareholder approval, if required, shall be obtained in such a manner and
to such a degree as is required by the applicable law, rule or regulation.
     13.3. Effect of Amendment or Termination. Any such amendment or termination
of the Plan shall not affect Awards already granted, and such Awards shall
remain in full force and effect as if this Plan had not been amended or
terminated, unless mutually agreed otherwise between the Grantee and the
Administrator, which agreement must be in writing and signed by the Grantee and
the Administrator.
14. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option, SAR or a Sale unless the exercise of such Option, SAR
or consummation of the Sale and the issuance and delivery of such Shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended, applicable state
securities laws, the Exchange Act, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange (including NASDAQ) upon
which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
15. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
16. Liability of Company.
     16.1. Inability to Obtain Authority. Inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     As a condition to the exercise of an Option or SAR or a Sale, the Company
may require the person exercising such Option or SAR or to whom Shares are being
Sold to represent and warrant at the time of any such exercise or Sale that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required by any of the aforementioned relevant
provisions of law.
     16.2. Grants Exceeding Allotted Shares. If the grant of an Award causes the
aggregate number of Shares previously issued under the Plan and subject to
then-outstanding Awards under the Plan to exceed, as of the date of grant, the
number of Shares which may be issued under the Plan without additional
shareholder approval, such Award shall be void with respect to such excess
Shares, unless shareholder approval of an amendment sufficiently increasing the
number of Shares subject to the Plan is timely obtained in accordance with
Section 13 of the Plan.

 



--------------------------------------------------------------------------------



 



17. Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve (12) months before or after the
date the Plan is adopted. Such shareholder approval shall be obtained in the
manner and to the degree required under applicable federal and state law.
18. Market Standoff.
     In connection with any underwritten public offering by the Company of its
equity securities pursuant to an effective registration statement filed under
the Securities Act, including the Company’s initial public offering, a Grantee
or other participant in the Plan shall not sell, make any short sale of, loan,
hypothecate, pledge, grant any option for the purchase of, or otherwise dispose
or transfer for value or otherwise agree to engage in any of the foregoing
transactions with respect to, any shares issuable or issued under the Plan,
whether pursuant to an Option, SAR or a Sale, without the prior written consent
of the Company or its underwriters. Such limitations shall be in effect for such
period of time as may be requested by the Company or such underwriters and
agreed to by the Company’s officers and directors with respect to their shares;
provided, however, that in no event shall such period exceed 180 days. The
limitations of this paragraph shall in all events terminate five years after the
effective date of the Company’s initial public offering. Participants shall be
subject to the market standoff provisions of this Section 18 only if the
officers and directors of the Company are also subject to similar arrangements.
     In the event of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
Company’s outstanding Common Stock effected as a class without the Company’s
receipt of consideration, then any new, substituted or additional securities
distributed with respect to the purchased shares shall be immediately subject to
the provisions of this Section 18, to the same extent the purchased shares are
at such time covered by such provisions.
     In order to enforce the limitations of this Section 18, the Company may
impose stop-transfer instructions with respect to the purchased shares until the
end of the applicable standoff period.

 